United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lemont, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-769
Issued: February 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant timely appealed the September 30, 2009 and January 4,
2010 merit decisions of the Office of Workers’ Compensation Programs which denied
appellant’s claim for a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on March 9, 2009
causally related to her October 28, 1999 employment injury.
FACTUAL HISTORY
On October 28, 1999 appellant, then a 39-year-old carrier, filed a traumatic injury claim
alleging that on that date she pulled her knee while running from a dog while performing her
federal duties.
On July 8, 2009 appellant filed a notice alleging a recurrence of the October 28, 1999
injury on March 9, 2009. She alleged that her knees continued to bother her since that injury and

that her symptoms never get better. Appellant specifically noted that both of her knees continue
to have sharp pains, stiffness, numbness and throbbing sensations. On the claim form and in a
letter dated July 22, 2009, the employing establishment controverted her claim for recurrence.
They noted that appellant sustained a traumatic injury to her knees on October 28, 1999, returned
to work with modifications, and returned to full duty approximately six weeks after the date of
her injury. The employing establishment argued that appellant’s current condition is not
associated with the original accepted condition of knee sprain and therefore she did not
demonstrate a recurrence.
To support her claim, appellant submitted an April 27, 2009 report by Dr. Jacob
Salomon, a Board-certified surgeon, who reported she had accepted bilateral knee injuries
several years ago in 2002 and 2003 that were confirmed with magnetic resonance imaging (MRI)
scan studies showing near complete loss of cartilage with trisegmental knee disease.
Dr. Salomon noted that, although these claims were accepted in 2002 and 2003, she did not opt
to proceed with surgical repair or replacement at that time. He stated that, although appellant
was not currently working for the employing establishment, her normal daily living activities
caused stress to her knee and aggravated the accepted bilateral knee condition. Dr. Salomon
indicated that both knees are swollen with tenderness along both the left and right medial and
lateral meniscus and decreased range of motion in both knees. He stated that appellant now will
require orthopedic consultation with intensive rehabilitation and possible surgery.
On August 25, 2009 the Office accepted appellant’s October 28, 1999 claim for bilateral
sprains of unspecified sites, knee and leg.1
In a September 15, 2009 report, Dr. Salomon noted that appellant had a history of falling
at work at the employing establishment and traumatizing both knees on August 25, 2009. He
noted that her claim had been accepted for sprain of the knee and legs. Dr. Salomon indicated
that MRI scans were taken on both knees and that it was determined that appellant had left knee
patellofemoral arthrosis with femoral tibial compartment, arthrosis of her right knee plus partial
tear of the posterial cruciate ligaments. He requested that besides sprain of both knees that an
internal derangement bilaterally of both knees be added to her accepted diagnosis with regards to
the injury of October 28, 1999.
By decision dated September 30, 2009, the Office denied appellant’s claim for a
recurrence.
In an undated certification of health care provider, Dr. Yemaya Banks, a Board-certified
family practitioner, indicated that appellant had chondromalacia bilateral knee pain that
commenced in 1999.
On October 15, 2009 appellant requested reconsideration. In support of her request, she
submitted an October 5, 2009 report wherein Dr. Salomon asked the Office to reconsider the
denial of appellant’s claim for a recurrence. Dr. Salomon noted the circumstances of appellant’s
1

The Office noted that appellant’s October 28, 1999 claim had not been fully processed as at the time it was
received, her injury appeared to be a minor injury with no time lost from work. Therefore it noted, a limited amount
of medical expenses were approved.

2

original injury on October 28, 1999, stating that she was chased by a dog, twisted both knees and
fell. He noted that she was diagnosed at that time with bilateral knee sprains and the claim was
accepted for that condition. Dr. Salomon stated that a workup at that time revealed cartilage
damage in both knees and that appellant was placed on limited duties for six weeks and that after
physical therapy she returned to full duty delivering mail. He noted that she sustained
subsequent injuries during her employment in 2004 when she broke her left ankle and in 2008
when she injured her right rotator cuff. Dr. Salomon opined that the cartilage damage in
appellant’s knees had progressed since her original injury in 1999. He reported that she
experienced chronic pain in both knees after returning to work due to the cartilage damage
caused by the employment injury. Dr. Salomon stated, “It is felt that her delivering mail has
resulted in chronic irritation due to repetitive motion of the knees which is resulting in repetitive
trauma further damaging the cartilage in her knees and causing her pain.” He noted that new
MRI scan showed progressive severe degenerative arthritis in both knees as well as a partial tear
of the posterior cruciate ligament of the right knee which may require surgical repair.
Dr. Salomon concluded that there was a recurrence on July 8, 2009 of the October 28, 1999
employment-related knee injury as progressive disease related to repetitive trauma while
performing appellant’s duties at the employing establishment delivering mail. He recommended
acceptance of the reconsideration claim due to progressive degenerative change in her knee
which started as a fall and knee sprain and has now resulted in degeneration of the cartilage
which is progressive since the original sprains.
By decision dated January 4, 2010, the Office denied modification of its prior decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitation due to her work-related
injury or illness is withdrawn -- except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force -- or when the physical requirements of
such an assignment are altered so that they exceed the employee’s established physical
limitations.3 Moreover, when the claimed recurrence of disability follows a return to light-duty
work, the employee may satisfy her burden of proof by showing a change in the nature and
extent of the injury-related condition such that she was no longer able to perform the light-duty
assignment.4
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally

2

20 C.F.R. § 10.5(x).

3

Id.

4

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

3

related to his original injury.5 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.6 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the employment injury.7 Where no such rationale is present, the medical evidence is of
diminished probative value.8 In order to establish that a claimant’s alleged recurrence of the
condition was caused by the accepted injury, medical evidence of bridging symptoms between
her present condition and the accepted injury must support the physician’s conclusion of causal
relationship.9
ANALYSIS
The Office accepted appellant’s claim that on October 28, 1999 she sustained bilateral
sprains of her knees and legs. The issue is whether appellant sustained a recurrence of this injury
on March 9, 2009.
The Board finds that appellant failed to establish that she sustained a recurrence of her
October 28, 1999 employment injury on March 9, 2009. The report of Dr. Banks is insufficient
because it does not provide a rationalized explanation as to how her current conditions were
causally related to her 1999 injury. Furthermore, Dr. Salomon’s April 27 and September 15,
2009 reports do not definitively link appellant’s condition on March 9, 2009 to her October 28,
1999 accepted injury. In the April 27, 2009 report, he indicated that he believed that her current
problems with her knees stem from “knee injuries several years ago in 2002 and 2003.”
Dr. Salomon never mentioned the 1999 injury in this report. Furthermore, he noted that
appellant no longer works for the employing establishment, but that her normal activities of daily
living caused stress on her knees and aggravated her work-related bilateral knee condition. In his
September 15, 2009 report, Dr. Salomon notes a new injury that occurred on August 25, 2009
when she fell at work. In this report, he requests that internal derangement bilaterally of both
knees be added to the diagnosis with respect to her October 28, 1999 injury. However,
Dr. Salomon provides no explanation linking the October 28, 1999 injury to her current
condition. In an October 5, 2009 report, he asked the Office to reconsider its denial of
appellant’s claim for recurrence. Dr. Salomon noted that on October 28, 1999 she was delivering
mail when, while running away from a dog, twisted both knees and fell. However, there is no
indication in the file that appellant fell on October 28, 1999; she states on her claim form that she
pulled her knee while running from a dog. Accordingly, Dr. Salomon’s report is based on an
inaccurate history of the work incident. Although he links appellant’s recurrence to the work
incident, his opinion is entitled to diminished weight due to his inaccurate history of the work
5

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
6

See Helen K. Holt, supra note 5.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

8

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

9

Mary A. Ceglia, 55 ECAB 626 (2004).

4

incident. Furthermore, Dr. Salomon does not provide an explanation of the progression of the
original injury of October 28, 1999 to the alleged recurrence on March 9, 2009, almost 10 years
later. He did not have a sufficient history with appellant to establish bridging symptoms between
her accepted injury and the alleged recurrence, especially in light of his inaccurate history of her
employment incident.
An award of compensation may not be based on surmise, conjecture or speculation.10 In
order to establish a recurrence, the medical evidence must demonstrate that the claimed
recurrence was caused, precipitated, accelerated or aggravated by the accepted injury. As
appellant has not submitted rationalized medical evidence establishing a causal relationship
between her accepted injury of October 18, 1999 and a recurrence on March 9, 2009, she has
failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on March 9, 2009 causally related to her October 28, 1999 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 4, 2010 and September 30, 2009 are affirmed.
Issued: February 9, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board
10

George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

5

